United States Securities and Exchange Commission Washington, D.C. FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 February 1, (Date of Report) Fashion Net, Inc. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 333-153826 (Commission File Number) 26-0685980 (IRS Employer Identification No.) 222 Columbus Ave, Suite 410, San Francisco, CA (Address of principal executive offices) 94133 (Zip Code) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.01 Changes in Control of Registrant Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers SIGNATURES Item5.01 Changes in Control of Registrant. Kasian Franks (the “Buyer”) acquired control of Fashion Net, Inc. (the “Registrant”) on January 15, 2010. The Buyer acquired control by purchasing approximately 98.3% of the issued and outstanding shares of common stock of the Registrant directly from Evelyn Meadows, former Chief Executive Officer of the Registrant (see below). Each share of common stock is entitled to one vote on all matters upon which such shares can vote. All shares of common stock are equal to each other with respect to the election of directors and cumulative voting is not permitted. There are no preemptive rights. In the event of liquidation or dissolution, holders of common stock are entitled to receive, pro rata, the assets remaining, after creditors, and holders of any class of stock having liquidation rights senior to holders of shares of common stock, have been paid in full. All shares of common stock are entitled to such dividends as the board of directors of the Registrant (the “Board of Directors”) may declare from time to time. There are no provisions in the articles of incorporation or bylaws that would delay, defer or prevent a change of control. The Registrant does not have any other classes of issued and outstanding capital stock. Pursuant to Item5.01(a)(8) of Current Report on Form 8-K, the information contained in Items 1, 2 and 3 of PartI; Items 5, 6, 7 and 8 of PartII; and Item13 of PartIII of the Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008, is hereby incorporated by reference into this Current Report on Form 8-K under Item5.01 hereof. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information, as of January 22, 2010, concerning shares of common stock of the Registrant, the only class of its securities that are issued and outstanding, held by (1)each shareholder known by the Registrant to own beneficially more than five percent of the common stock, (2)each director of the Registrant, (3)each executive officer of the Registrant, and (4)all directors and executive officers of the Registrant as a group: Amount and Nature of Beneficial Percentage of Name and Address of Beneficial Owner (1) Ownership Common Stock(3) Kasian Franks (2) 10,000,000 98.3% All directors and executive officers as a group (1 person) 10,000,000 98.3% (1) Unless otherwise indicated in the footnotes to the table, each shareholder shown on the table has sole voting and investment power with respect to the shares beneficially owned by him or it. (2) Mr. Franks is the Chief Executive Officer, Secretary and Director of the Registrant. (3) Based on 10,170,000 shares of Common Stock outstanding. Change in Control Arrangements With the completion of the Transaction, there are currently no arrangements that would result in a change in control of the Registrant. Directors, Executive Officers, Promoters and Control Persons Kasian Franks Director, Chairman of the Board, Chief Executive Officer, Chief Financial Officer, and Secretary Information about Mr. Franks is set forth below in Item5.02 of this Current Report on Form 8-K under “Appointment of Kasian Franks to the Board of Directors.” Executive Compensation Shown on the table below is information on the annual and long-term compensation for services rendered to the Registrant in all capacities, for the fiscal years ended December 31, 2008 and December 31, 2009, paid by the Registrant to all individuals serving as the Registrant’s chief executive officer or acting in a similar capacity. During the last completed fiscal year, the Registrant did not pay aggregate compensation to any executive officer in an amount greater than Annual Compensation Long Term Compensation Restricted LTIP Other Annual Stock Options/ payouts All Other Name Title Year Salary Bonus Compensation Awarded SARs (#) ($) Compensation Evelyn Meadows Former President 2009 $ 0 0 0 0 0 0 0 CEO, CFO 2008 $ 0 0 0 0 0 0 0 Chairman Kasian Franks Current 2009 $ 0 0 0 0 0 0 0 CEO, CFO 2008 $ 0 0 0 0 0 0 0 Secretary Director Compensation The directors of the Registrant have not received compensation for their services as directors nor have they been reimbursed for expenses incurred in attending board meetings. Certain Relationships and Related Transactions There have not been any transactions, or proposed transactions, during the last two years, to which the Registrant was or is to be a party, in which any director or executive officer of the Registrant, any nominee for election as a director, any security holder owning beneficially more than five percent of the common stock of the Registrant, or any member of the immediate family of the aforementioned persons had or is to have a direct or indirect material interest. Indemnification of Directors and Officers The Registrant will indemnify its directors and officers to the fullest extent permitted by the General Corporation Law of the State of Nevada. Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Appointment of Kasian Franks to the Board of Directors On January 15, 2010 Kasian Franks was appointed as a member of the Board of Directors. Mr.
